DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-19 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.

Information Disclosure Statement
No Information Disclosure Statements have been filed.  Applicant is reminded of their duty to disclose. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.     

Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on September 24, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC §112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is maintained.
Claim 14 is rejected as being indefinite in the recitation of “liquid petrolatum (liquid paraffin or mineral oil)”.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 14 recites the broad recitation liquid petrolatum, and the claim also recites “(liquid paraffin or mineral oil)” which is the narrower statement of the range/limitation.  It is unclear whether claim 14 is directed to liquid petrolatum or to liquid paraffin or mineral oil, and the 

	Claim 14 is also rejected for the recitation of “5 to 20% of cetostearyl alcohol and polyethylene glycol stearate and “0.5 to 5% of sorbitan monostearate and polysorbate”.   It is unclear from the first phrase whether the 5 to 20% range is meant to be applied to the combined total of cetostearyl alcohol and polyethylene glycol stearate or whether it is meant to be applied to each of them individually.  Similarly, it is unclear whether the 0.5 to 5% range is meant to be applied to the combined total of sorbitan monostearate and polysorbate or to sorbitan monostearate and polysorbate individually.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht US 2011/0027327 (2/3/2011) in view of Gupta et al. US 2009/0042846 (2/12/2009), Bennett et al. US 2006/0039985 (2/23/2006), Chen et al. US 5,763,530 (6/9/1998) and Salvemini US 2009/0099150 (4/16/2009).             
Albrecht teaches a cosmetic or pharmaceutical composition, to be applied topically is described, which has a hydrophilic outer phase, at least one cosmetic and/or pharmaceutical active ingredient and at least one carrier substance for the active ingredient. (See Abstract).  Albrecht discloses topical compositions including those comprising methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients. (See [027] and [58-59]) as called for in claim 1.   Albrecht teaches that the composition can be in combination with other topical therapies as called for in instant claim 15, and the advantages are that the composition does not irritate the skin and therefore allows for such a combination. (See [0023]).    
Albrecht discloses the individual elements of applicant's claimed combination, methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients, but does not disclose their combination in an anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because Albrecht teaches a composition which may contain each of the instantly recited components for its known purpose. (See [0023]). Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  
While Albrecht does not expressly teach that the composition is used to treat psoriasis, it does teach that anti-psoriatics can be used in the composition and the active ingredient is selected in accordance with the therapeutic problem the topical composition is to solve with its topical application, so the use of the composition to therapeutics is suggested as called for in claim 12. (See  [023]).   
Albrecht does not disclose mineral oil, cetostearyl alcohol, BHA, PEG stearate, glycerol, polysorbate 20, sorbitan monostearate, sodium hydroxide, disodium EDTA dihydrate and methotrexate monohydrate.  These deficiencies are made up for with the teachings of Gupta et al., Keller et al, Chen et al. and Salvemini.    
Gupta et al. (Gupta) teaches a topical delivery system for phytosterols.  The phytosterols are useful for topical application, and for the treatment of skin condition, including age spots, acne, loss of cellular antioxidants, collagen loss, loss of skin pliability, loss of skin suppleness, skin wrinkles including fine lines, oxidation, inflammatory dermatoses, topical inflammation, disturbed keratinization, and skin changes associated with aging. (See Abstract).  Gupta discloses a pharmaceutical composition for topical application that is an oil-in-water emulsion ([0112], [122])(called for in claim 1) comprises an aqueous phase of water ([0088])(called for in claim 10), 0.01 to 5% BHA ([0112])(called for in claim 4), glycerol ([0141])(called for in claim 14) and an oil phase of 1 to 10% cetostearyl alcohol ([0098])(called for in claims 8 and 14), 0.05 to 15% PEG stearate [0130], 2.0% polysorbate ([0190])(called for in claim 14) and 2% fatty acid ester ([134]) and 0.1 to 10% mineral oil ([103])(called for in claim 13) as called for in claim 14. (See [0122] and [0112]).  This is an aqueous phase comprising antioxidant agent, chelant agent, wetting agent and aqueous vehicle and an oily phase consisting of emulsifying agent, surfactant agent and oily vehicle as called for in claim 13.  
The water is present in an amount of 79.5% which falls within the 45 to 80% of water called for in claim 13. (See [0187]).  BHA is present in an amount of 0.01 to 5% which is the same range as that 
Bennett et al. (Bennett) teaches a composition containing methotrexate particles in liquid crystal form suitable for inhalation. (See Abstract).   Bennett teaches micronized methotrexate particles as called for in claim 1. (See Abstract).  The size of the methotrexate particles is less than 10 microns, which overlaps with the from 2 to 10 microns as called for in claim 1.  (See claim 5).  Bennett teaches that particles at this size are suitable for pulmonary administration. (See [0015]).   
Chen et al. (Chen) teaches stable compositions comprising a blend of at least two inverse emulsions, at least one of which is a polymeric microemulsion, provide effective flocculating performance over time.  (See Abstract).  The Chen compositions may comprise disodium EDTA dehydrate as called for in claim	s 5 and 14. (See Example 20).  EDTA is present in the emulsion in an amount of 0.04% which falls within the 0.01 to 1.0% called for in claims 13 and 14. (See Example 20).   Chen also teaches sorbitan monostearate as called for in claim 14.  (See Example 19).  Chen teaches that its emulsions have superior performance in various flocculation applications and have wide ranging use. (See col. 3, lines 1-16).   

It would have been prima facie obvious for one of ordinary skill in the art making the Albrecht composition to add 0.1 to 10% mineral oil, 1 to 10% cetostearyl alcohol, 0.01 to 5% BHA, 0.05 to 15% PEG stearate, 1 to 20% glycerol, 2.0% polysorbate 20 and sodium hydroxide in order to have the wide range of applicable uses that Gupta teaches, add 0.04% disodium EDTA dehydrate and 2% sorbitan monostearate in order to have the superior performance in flocculation applications and wide ranging use that Chen teaches and micronize the methotrexate to a particle size of less than 10 microns in order to allow the topical composition to be suitable for pulmonary administration as taught by Bennett.
It would have been prima facie obvious for one of ordinary skill in the art making the Albrecht composition to use methotrexate monohydrate as taught by Salvemini in order to provide a composition which had the ability to provide enhanced treatment to treat inflammatory diseases or disorders.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619